DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 13 July 2021, with respect to independent claim 1 have been fully considered and are persuasive.  The rejection of independent claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-8 and 10-21 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record, taken alone and in combination, fails to teach or suggest the interconnection and interrelationship wherein the seal comprises a rectangular frame disposed at an end of the housing with a slit configured to allow a plurality of cables to be placed in an interior channel through the seal, as claimed in combination with the remaining limitations of independent claim 1. 
Regarding independent claim 17, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of a seal having a slit between a pair of flaps that are configured to allow a plurality of cables to be placed in an interior channel through the seal, as claimed in combination with the remaining limitations of independent claim 17. 
Regarding claim 18, the prior art of record, taken alone and in combination, fails to teach or suggest the interconnection and interrelationship wherein the seal comprises a rectangular frame disposed at an end of the housing and having a pair of flaps configured to allow a plurality of cables to be placed within the seal, as claimed in combination with the remaining limitations of independent claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



9 September 2021